Title: From Thomas Jefferson to Daniel L. Hylton, 10 September 1792
From: Jefferson, Thomas
To: Hylton, Daniel L.



Dear Sir
Monticello Sep. 10. 1792.

Your favor of Aug. 20.-Sep. 1. never came to my hands till yesterday. I have been ever since pondering on the proposition that Elkhill shall not be resorted to unless the 83,000 acre in Greenbriar should prove deficient, and I find it totally inadmissible. For see how it will work. The 83,000 I suppose are in a great number of surveys, say for example 83. surveys. The mortgage will not hinder Mr. Banks from selling them in the mean time. He sells them to 83. different purchasers. Then the suit in Chancery to foreclose the equity of redemption and sell the lands must be against all these persons, and every one may use all the evasions of process which the Chancery allows, till we can get a decree against them all. Then the lands are to be sold under the decree and there will be 83. new purchasers, in the county of Greenbriar and consequently might as well be in the East Indies. And as long as any one of these can stave off the Chancery process for the money, so long Elkhill is to be untouched. Were it possible ever to get to the end of the process against the 83,000, I am then to have a second chase in Chancery against Elkhill. Thus you will perceive that this would be infinitely worse than to take a mortgage on Elkhill alone, because I could then get at it: and as to that on the 83,000 it would be nothing more to me than a barrier to keep me from getting at Elkhill. And as to it’s value, I would really rather have a mortgage on a horse or a cow within the reach of process. I cannot consent therefore to put Elkhill out of my power. But to shorten the matter instead of asking a mortgage on another tract of equal value, I will take Dr. Taylor’s own bonds for the money and a mortgage on Elkhill alone. Dr. Taylor may then countersecure himself for the 83,000 acres sold to Mr. Banks by a mortgage on that, or otherwise as he pleases. This is a matter between themselves. But the objections to leaving Elkhill in pledge prove that it is not expected the money will be paid, but that I shall resort to the mortgage lands for it. It is my business then to see that my way to them be clear and ready.—As I set  out for Philadelphia within a fortnight I will trouble to obtain a decisive answer to the above proposition, a mortgage on Elkhill, and on other lands of equal value within the ordinary reach of justice, or else a mutual declaration that our treaty is dissolved, in order that I may seek another purchaser. I do not absolutely refuse the 83,000 acres in conjunction with Elkhill, provided I am free to resort to Elkhill in any stage of failure, but I should much rather, instead of the 83,000. have a single tract within the Chancellor’s scope, or good personal security
